

117 S696 IS: Connected Rural Schools Act
U.S. Senate
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 696IN THE SENATE OF THE UNITED STATESMarch 10, 2021Ms. Cortez Masto (for herself, Mr. Romney, Mr. Manchin, and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Secure Rural Schools and Community Self-Determination Act of 2000 to allow counties to use certain funds to provide or expand access to broadband telecommunications services and other technologies.1.Short titleThis Act may be cited as the Connected Rural Schools Act.2.Access to broadband and other technologySection 302(a) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7142(a)) is amended—(1)in paragraph (3), by striking and at the end;(2)in paragraph (4), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(5)to provide or expand access to—(A)broadband telecommunications services at local schools; or(B)the technology and connectivity necessary for students to use a digital learning tool at or outside of a local school campus..